Citation Nr: 1130409	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO. 06-38 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from March 15, 2004, to January 2, 2005.

2. Entitlement to an initial rating in excess of 30 percent for PTSD for the period from May 1, 2005, to February 20, 2006.

3. Entitlement to an initial rating in excess of 50 percent for PTSD for the period from February 21, 2006, to December 4, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, by which the RO granted service connection for PTSD and assigned an initial rating of 10 percent effective from March 15, 2004, to January 2, 2005, a temporary total rating pursuant to 38 C.F.R. § 4.29 (for a period of hospitalization over 21 days) effective from January 3, 2005, to April 30, 2005, and a rating of 10 percent for PTSD effective from May 1, 2005.

Upon subsequent adjudications of the Veteran's appeal the RO has granted an initial rating of 30 percent for PTSD for the period from March 15, 2004, to January 2, 2005; a rating of 30 percent for the period from May 1, 2005, to February 20, 2006; a rating of 50 percent for the period from February 21, 2006, to December 4, 2006; and a rating of 100 percent from December 5, 2006, forward. As reflected by the phrasing of the issues on appeal on the title page of this decision, for the periods for which a rating less than the maximum schedular rating of 100 percent has not been awarded, the Veteran has continued his appeal for still-higher initial ratings. See AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2011 Appellant's Post-Remand Brief, the Veteran's representative asserted that the RO's grant of a 100 percent rating for PTSD for the period from December 5, 2006, forward, had rendered moot the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU). The Veteran had previously indicated to VA and the Social Security Administration (SSA) that he became unable to work due to psychiatric disability on November 7, 2008.


FINDINGS OF FACT

1. For the periods from March 15, 2004, to January 2, 2005, and from May 1, 2005, to December 4, 2006, the Veteran's PTSD included near-continuous anxiety and depression, and difficulty in adapting to stressful circumstances including those present at his place of employment.

2. The VA rating criteria for PTSD reasonably describe the Veteran's disability level and symptomatology.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, but no higher, for the period from March 15, 2004, to January 2, 2005, are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2010).

2. The criteria for an initial disability rating of 70 percent, but no higher, for the period from May 1, 2005 to December 4, 2006, are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that during the remaining rating periods on appeal, for which a 100 percent rating for PTSD has not been granted, the Veteran's PTSD included near-continuous anxiety and depression, and difficulty in adapting to stressful circumstances, particularly including those present at his place of employment. Consequently, the Board grants a 70 percent rating for PTSD for the rating periods from March 15, 2004, to January 2, 2005; from May 1, 2005, to February 20, 2006; and from February 21, 2006, to December 4, 2006.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 
After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

The Veteran was provided VCAA notice as to what was required to substantiate a claim for service connection for PTSD in March 2004. In November 2005 the RO granted entitlement to service connection for PTSD. As a result the Veteran's claim was not only substantiated, it was proven, and the purpose for VCAA notice had been fulfilled. The Veteran's March 2006 notice of disagreement with the initial rating assigned for now-service-connected PTSD does not give rise to further notice requirements under the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal; consequently any claimed VCAA notice deficiency can be no more than harmless, nonprejudicial error. See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist, in the RO has obtained the Veteran's service treatment records, SSA disability records, and the relevant identified records of medical treatment, and has provided the Veteran VA examinations. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the most recent relevant VA examination, provided in May 2010, as supplemented by an addendum opinion in July 2010, is well-supported by clinical findings and a full rationale. 

The RO has complied with the Board's November 2009 remand of this matter by obtaining updated treatment records and SSA disability records, and providing the Veteran an adequate VA examination. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error). 

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the matters pertaining to the proper initial rating for service-connected PTSD. 


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999). In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 10 percent rating for PTSD is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication. A 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id. A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

In this initial rating claim there are three staged initial rating periods for which 100 percent ratings for PTSD have not been granted and therefore remain on appeal. These are the period from March 15, 2004, to January 2, 2005, for which a 30 percent rating has been assigned; the period from May 1, 2005, to February 20, 2006, for which a 30 percent rating has been assigned; and the period from February 21, 2006, to December 4, 2006, for which a 50 percent rating has been assigned.

At VA treatment in February 2004 it was noted that the Veteran was not able to have a smiling affect when relating what he expressed as good news. At VA treatment in March 2004 the Veteran was noted to be dysphoric. His antidepressant medication was increased. He had recently submitted to VA a claim for service connection for PTSD (though he had been receiving VA treatment for PTSD since at least as early as May 2003). In April 2004 his mood was dysphoric. Mood was euthymic and affect neutral in May 2004 and June 2004. In July 2004 treatment goals included decrease in severity of suspiciousness, irritability, and tearfulness, to engage with his primary clinician at the mental health clinic, and improved sleep (he had recently been diagnosed with sleep apnea). His mood was noted to be dysphoric. He was noted to sit on the edge of his bed and brood about current war issues. In August 2004 his mood was alternately noted to be subdued or euthymic. During the months from September 2004 to December 2004 his mood was alternately noted to be euthymic or dysphoric. There are few specific findings with respect to his mental status in the treatment records for this period of time. 

Without any finding of a change in his level of symptomatology, in January 2005 the Veteran entered a VA residential program for treatment of PTSD. On examination at the time of entrance his mood was anxious and depressed and sad at times. His emotional status was flat, sad, and anxious. Coping skills were found to be poor. Social skills were fair. He was "shaky" and anxious on his first visit. His affect was labile and withdrawn. The purpose of treatment was to work on improving his affect and PTSD-related problems. 

From January 2005 to April 2005 the Veteran was in residential treatment for PTSD and therefore is rated as 100 percent disabled. See 38 C.F.R. § 4.29.

At VA treatment in May 2005, June 2005, July 2005, and August 2005 the Veteran's mood was anxious. At VA treatment in July 2005 the Veteran was noted to be feeling vulnerable and helpless. In September 2005 his mood was anxious and depressed with an irritable edge, and he was coping with feeling angry. He was feeling stressed at work due to lower income, indicated elsewhere in the claims file to have been due to taking a salaried rather than commissioned position so that he could better cope with the stress of the job. He was not communicating with his wife for fear that if he started he would lose control of his anger. He was advised of the need for communication in order to prevent loss of anger control. In October 2005 the Veteran's mood was noted to be anxious. In November 2005 it was noted that the Veteran was communicating with his wife less as her work hours increased. The Veteran was noted to have a high anger level when he wanted to step in and protect his wife. 

At a VA examination in November 2005 the Veteran was diagnosed as having PTSD and a depressive disorder. A GAF of 59 was assigned, "reflecting (symptoms of PTSD) irritability, sleep disturbance, hypervigilance, emotional distancing; and (symptoms of Depressive Disorder NOS) depressed mood, suspiciousness, anxiety about finances."  GAF over the past year was found to have ranged between 49 and 59. 

On mental status examination at VA treatment in January 2006 the Veteran was noted to have attacks of anxiety and moodiness daily but to deal with them with medication and strategic isolation.

At VA treatment in February 2006 the Veteran was noted to be struggling with stress on the job, financial concerns and the recent denial of his VA compensation claims. A VA psychiatrist assessed the Veteran as continuing to experience severe and disabling PTSD. He assessed the Veteran as having depressive and anxiety symptoms and having to work despite intolerance to stress, putting a great burden on his psyche. Diagnoses were PTSD and major depressive disorder due to progression of PTSD. A GAF of 45 was assigned. At VA treatment in March 2006 the Veteran's mood was noted to be anxious. At VA treatment in April 2006 the Veteran was diagnosed as having PTSD, a major depressive disorder, and a generalized anxiety disorder. A GAF score of 58 was assigned. He was noted to remain emotionally numb and distant, to sleep poorly, and to become easily startled.

At VA treatment in November 2006 the Veteran's mood was anxious and he was noted to be depressed. The treating clinician opined that the Veteran continued to experience the severe and pervasive effects of PTSD on his daily life. In a December 2006 VA treatment record a GAF of 45 was assigned. The diagnoses were PTSD, major depressive disorder, and generalized anxiety disorder.

In a January 2007 VA treatment record the treating clinician opined that the Veteran continued to experience severe and pervasive effects of PTSD on his daily life. The diagnoses were chronic PTSD and major depressive disorder due to progression of PTSD.

In consideration of the above, and affording the benefit of the doubt to the Veteran, the Board finds that for all rating periods remaining for consideration in this appeal the Veteran has experienced near-continuous anxiety and depression, and difficulty in adapting to stressful circumstances including those present at his place of employment. That without any noted change in severity of symptomatology he required VA residential treatment for PTSD in January 2005 is strong evidence that for the months from March 2004 to December 2004 his symptoms at VA treatment were under-reported. Treatment notes further indicate that employment placed the Veteran under "intolerable stress," that communication with his wife was at times highly inadequate, and that he was at one point compelled to take a less demanding position at work. Although there are periods where treatment or examination records appear to reflect a lesser degree of symptomatology, there is for every such period countervailing evidence that the Veteran could not sustain this improvement under the typical conditions and stresses of daily life. See 38 C.F.R. § 4.126(a). After a period of treatment and observation it was found that his PTSD and associated major depression were severe and pervasive and affected his daily functioning.

With these considerations in mind, the Board finds that the criteria for a rating of 70 percent are approximated for the rating periods from March 15, 2004, to January 2, 2005, May 1, 2005, from to February 20, 2006, and from February 21, 2006, to December 4, 2006. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher rating of 100 percent is not warranted for the relevant rating periods on appeal because despite frequent treatment and examination at no time is there any evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name. See 38 C.F.R. §§ 4.7 and 4.130, Diagnostic Code 9411. The records of treatment and examination demonstrate that the Veteran was able to communicate adequately, had no delusions or hallucinations, behaved appropriately, at no time presented a danger of hurting anyone, maintained adequate hygiene, was oriented to time and place, and remembered his own name and the names of his wife and children. 

GAF scores assigned during the relevant period were 45 and higher, which are designated to reflect serious types of symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting or, more consistent with the facts of this case, serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). None of the symptoms consistent with a GAF of 45 or higher would support a rating of 100 percent under the VA rating criteria.

For the reasons set forth above, the evidence shows without contradiction that the criteria for the next higher rating of 100 percent rating for PTSD are not met or approximated with respect to the time periods at issue in this appeal. For this reason, a higher staged rating in excess of 70 percent is not warranted for any of the time periods remaining on appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Because the preponderance of the evidence is against a rating in excess of 70 percent for PTSD for these time periods, the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal. See Alemany v. Brown, 9 Vet. App. 518 (1996).
 
The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD. The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; in such cases referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). In this case, the Veteran's predominant symptoms are his nearly continuous anxiety and depression and his difficulty in adapting to stressful circumstances. These symptoms are reasonably described in the rating criteria for PTSD for a 70 percent rating. As a result, referral to the Director, Compensation and Pension, for extraschedular consideration is not warranted.

Based on the foregoing, the Board finds that the evidence as applied to the applicable rating criteria warrants a rating of 70 percent, but no more, for the rating periods from March 15, 2004, to January 2, 2005; from May 1, 2005, to February 20, 2006; and from February 21, 2006, to December 4, 2006.



ORDER

A higher initial rating 70 percent, but no more, for PTSD for the initial rating period from March 15, 2004, to January 2, 2005, is granted.

A higher initial rating of 70 percent, but no more, for PTSD for the initial rating period from May 1, 2005, to February 20, 2006, is granted.

A higher initial rating of 70 percent, but no more, for PTSD for the initial rating period from February 21, 2006, to December 4, 2006, is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


